PER CURIAM.
This is an Interlocutory Appeal1 from an Order of the Circuit Court of Palm Beach which denied objections to an accounting filed by the guardian of the property of Mary Harriet Coolidge. The Order refers to testimony given before the Court and a review of numerous exhibits considered by the Court. Neither the testimony nor any of the exhibits have been included in the Record on Appeal, hence we are unable to determine whether any error was committed by the lower court. It is, of course, the obligation of the appellant to provide us with a record sufficient to demonstrate the errors complained of. Failure to do so mandates affirmance. See Conner v. Coggins„ 349 So.2d 780 (Fla.lst DCA 1977); Dade County Board of Public Instruction v. Foster, 307 So.2d 502 (Fla.3d DCA 1975); and Latin American Benefit Center, Inc. v. Johstoneaux, 257 So.2d 86 (Fla.3d DCA 1972).
The Order appealed from is therefore affirmed.
DAUKSCH and LETTS, JJ., and STET-TIN, HERBERT, Associate Judge, concur.

. This appeal was lodged prior to the date of the new rules effective March 1, 1978.